Citation Nr: 1508515	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The record reflects the Veteran is service-connected for the following disabilities: (1) posttraumatic stress disorder, evaluated as 70 percent disabling; (2) coronary artery disease due to Agent Orange exposure, evaluated as 60 percent disabling; (3) Parkinson's disease with diminished reflexes, tremors, and muscle rigidity right upper extremity, as due to Agent Orange exposure, evaluated as 40 percent disabling; (4) Balance Impairment associated with Parkinson's disease, evaluated as 30 percent disabling; (5) Diminished reflexes, tremors and muscle rigidity left upper extremity associated with Parkinson's disease, evaluated at 30 percent disabling; (6) Diabetes Mellitus, type II, as due to Agent Orange exposure, evaluated as 20 percent disabling; (7) Bilateral hearing loss, evaluated as non compensable; and (8) Constipation associated with Parkinson's disease, evaluated as non compensable.  The Veteran's total combined evaluation is 100 percent.  The Veteran also receives special monthly compensation at the 38 U.S.C.A. § 1114(s) rate.  

2.  The Veteran's service-connected disabilities render him helpless as to be in need of regular aid and attendance of another person.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the requirements for special monthly compensation based on regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks special monthly compensation benefits based upon the need of aid and attendance of another person.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in favor on the Veteran and appeal will be granted.  

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws and regulations, special monthly compensation is payable, if as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.350.  Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to special monthly compensation based on the need for aid and attendance.

The record reflects that the Veteran is currently service connected for to following disabilities: (1) posttraumatic stress disorder, evaluated as 70 percent disabling; (2) coronary artery disease due to Agent Orange exposure, evaluated as 60 percent disabling; (3) Parkinson's disease with diminished reflexes, tremors, and muscle rigidity right upper extremity, as due to Agent Orange exposure, evaluated as 40 percent disabling; (4) Balance Impairment associated with Parkinson's disease, evaluated as 30 percent disabling; (5) Diminished reflexes, tremors and muscle rigidity left upper extremity associated with Parkinson's disease, evaluated at 30 percent disabling; (6) Diabetes Mellitus, type II, as due to Agent Orange exposure, evaluated as 20 percent disabling; (7) Bilateral hearing loss, evaluated as non compensable; (8) Constipation associated with Parkinson's disease, evaluated as non compensable.  The Veteran's total combined evaluation is 100 percent.  The Veteran also receives special monthly compensation at the 38 U.S.C.A. § 1114(s) rate for having PTSD that renders him unemployable and an additional disability of coronary artery disease evaluated as 60 percent disabling.  

In addition the Veteran has several nonservice-connected disabilities including cervical laminectomy and fusion; sinusitis; bronchitis; COPD; vascular problems; and skin conditions.  

In the present case, the Veteran is service connected for Parkinson's disease with diminished reflexes, tremors and muscle rigidity in the right upper extremity and left upper extremity, as well as, balance impairment.  

In the Veteran's March 2012 application for Aid and Attendance that was completed by the examining nurse, it stated that the Veteran can feed himself, but is unable to cut foot.  Due to his Parkinson's he is unable to cook or prepare meals for himself.  His wife has to prepare all his meals and cut them into edible portions, and on some occasions, she has to feed him due to his tremors.  The Veteran needs assistance bathing and grooming.  He is unable to wash himself because he cannot hold on to the soap or washcloth.  His wife is responsible for monitoring all of his medications, meals and makes sure he does not fall.  He cannot drive, clean his house, cook, dress himself, or manage his own affairs.  He cannot hold on to mail long enough to read it or pay bills.  He has significant fine motor impairment due to his Parkinson's disability.  

The examining nurse described the Veteran as a well-developed over weight male, who is alert and oriented.  He uses a walker, has an antalgic gait and appears chronically ill.  The examining nurse stated that the Veteran has a bad back, chronic pain, balance issues; he shuffles and must use a walker with wheels to ambulate.  He has poor energy and endurance.  He cannot walk more than 10 feet without stopping to rest.  He has a history of COPD, cardiovascular disease with stents, diabetes with neuropathy and chronic back pain.  He has a poor memory and is unable to independently care for himself.  The only reason the Veteran leaves the house is for doctors' appointments.  

As further evidence to support his claim he submitted another Aid and Attendance application dated November 2012.  This application was completed by a different examiner.  At this examination, it was noted that the Veteran spends 7-10 hours in bed at night and 5 hours in bed during the day.  He is still using a walker to ambulate, and now needs a hard collar to keep his neck erect because he recently underwent cervical spinal fusion.  The examiner noted that he needs assistance with all activities of daily living.  He has poor balance and is unsteady on his feet.  Further, it was noted that he is confused at times and cannot be left alone.  He is not able to ambulate without the assistance of another person, primarily due to his Parkinson's disability and diabetes mellitus disability. 

The Board finds that there is a significant amount of evidence reflecting the Veteran's need for aid and attendance as primarily due to his service connected Parkinson's disability and his diabetes mellitus.  The evidence of record meets the statutory requirement needed to show that the Veteran is so helpless as to be in need of regular aid and attendance.  38 C.F.R. 3.352 (a).  Indeed, the evidence reflects that the Veteran's requires assistance performing nearly all activities of daily living and his conditions are so severe that the November 2012 physician indicated he could not be left alone.  

Therefore, resolving all doubt in the Veteran's favor, the Board is grants the Veteran's claim for special monthly compensation based upon the need Aid and Attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


